DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “it” in line 2, it is unclear which element the Applicant wants to mention, is it “a helmet”? “a shell”? or “a vision space”?
Claim 1 recites “the two ends” in line 2, it is unclear how to define “ends” of a shell/a helmet? There is also insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the user” in line 3, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “an element in the form of an ear” in lines 3-4, there is insufficient antecedent basis for this limitation in the claim. It is also unclear how to define a form of an ear, it is the same as a human ear? Or any animal ear?
Claim 1 recites “the ear-shaped element” in line 6, it is unclear “the ear-shaped element” in line 6 is the same or different from “an element in the form of an ear” in line 3? There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “ each having a hearing hole (17, 16, 13)”, while previously, claim 1 recites 4 elements : ear-shaped element, cone, trumpet and ear pad, it is unclear each of 4 elements listed has a hearing hole or only 3 elements of 4 listed elements have holes.
Claim 1 recites “the hearing holes being aligned between them…” , it is unclear which elements the Applicant wants to mention by “them”? are they holes or elements?
Claim 3 recites “the hearing hole of the ear pad”, as mentioned before, as the Applicant is not clear about which elements have holes then there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the hearing hole of the ear-shaped element”, there is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4,6-8 are rejected as being indefinite as claims 2, 4, 6-8 are dependent on claim1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
	Claim 1 recites “the hearing holes … arranged in line with the user’s ear canal”, which is directed to a human organism, i.e. “the user’s ear canal”. For the purpose of applying art, “the hearing holes … arranged in line with the user’s ear canal” is understood as “the hearing holes… configured to be arranged in line with the user’s ear canal”.
	Claims 2-8 are rejected as being directed to a human organism as claims 2-8 are dependent on claim 1.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnaffous (US 2790038)(hereinafter Bonnaffous) in view of Vosburgh (US 7430300)(hereinafter Vosburgh).
Regarding claim 1, Bonnaffous teaches a helmet comprising a shell (140) with a vision space (fig 14), characterized in that it comprises, at each of the two ends where the ears of the user are disposed, a hearing hole (a guiding orifice 142) in the shell (140)(fig 13, column 4, lines 18-20, the assembly is mounted on the leather garnishing 140 of a helmet 141 provided with a circular orifice 142), an outer element (111) coupled to the outside of the shell (140) and a cone (112) joined by a trumpet (120) to an ear pad (125), the cone (112) being attached to the inside of the shell (140) wherein the outer element (111), the cone (112) and the trumpet (120), and the ear pad (125), each having a hearing hole (fig 13, 115, 117, 134), the hearing holes (115, 117, 134) being aligned between them and with hearing hole (142) in the shell (140) and configured to be arranged in line with the user’s ear canal.
Bonnaffous does not clearly teach the outer element in the form of an ear. However, in the same field of endeavor, Vosburgh teaches the outer element of the hearing system includes two replica pinna 120 in the form of an ear (fig 1). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the outer element of Bonnaffous in the form of an ear as taught by Vosburgh for the benefit of capturing and/or reflecting sound (Vosburgh, column 4, lines 1-14).
Regarding claim 6, Bonnaffous does not teach the outer element is covered by a liner. However, Vosburgh teaches the outer element is covered by a liner (12d)(fig 2, column 4, lines 39-44, the screen 12d can be formed of a material such as fabric). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Bonnaffous with the outer element 111 covered by a liner as taught by Vosburgh for the benefit of protecting the earpiece system while allowing sound to propagate through the screen and into the inside helmet.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnaffous (US 2790038) in view of Vosburgh (US 7430300), further in view of Mortell (US 5632048)(hereinafter Mortell).
Regarding claim 2, Bonnaffous does not teach the ear-shaped element comprises fastening structures which pass through coupling holes in the shell and which are joined to connecting holes of the cone. However, in the same field of endeavor, Mortell teaches the outer element (fig 6, element 96) comprises fastening structures (end of the conduct 92), which pass through coupling holes (48) in the shell (32)(fig 2) and which are joined to the connecting holes (94) of the cone (84) (fig 3). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the outer element (111) of Bonnaffous comprising fastening structures which pass through coupling holes in the shell and which are joined to connecting holes of the cone as taught by Mortell for the benefit of coupling two parts of the ear piece together. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnaffous (US 2790038) in view of Vosburgh (US 7430300), further in view of Lastnik (US 3021526)(hereinafter Lastnik).
Regarding claim 3, Bonnaffous does not teach the trumpet is inserted into the hearing hole of the ear pad. However, in the same field of endeavor, Lastnik teaches the earphone (17) is inserted into the hearing hole of the ear pad (14)(fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the trumpet of Bonnaffous inserted into the hearing hole of the ear pad as taught by Lastnik for the benefit of coupling and supporting two parts of the ear piece together.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnaffous (US 2790038) in view of Vosburgh (US 7430300), further in view of Kindel (US 2593892)(hereinafter Kindel).
Regarding claim 4, Bonnaffous does not teach the cone comprises a filter within its hearing hole. However, in the same field of endeavor, Kindel teaches the cone (plate 10b) comprises a filter (membrane 22) within its hearing hole (21)(fig 7). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the cone of Bonnaffous comprising a filter within its hearing hole as taught by Kindel for the benefit of transmitting sound waves to the inner ear (Kindel, column 5, lines 35-40).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnaffous (US 2790038) in view of Vosburgh (US 7430300), further in view of Finken (US 2893011)(hereinafter Finken).
Regarding claim 5, Bonnaffous does not teach a piece of fabric passing through the hearing hole of the shell and the hearing hole of the ear-shaped element. However, in the same field of endeavor, Finken teaches a piece of fabric (a cover 34 comprising a layer of fibrous material 35) passing through the hearing hole of the shell (11) and the hearing hole of the outer element (plate 29)(fig 4). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Bonnaffous with the piece of fabric passing through the hearing hole of the shell and the hearing hole of the outer element as taught by Finken for the benefit of providing shifting method from a sound attenuating condition to a condition of no attenuation without removal of the helmet (Finken, column 4, lines 47-49).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnaffous (US 2790038) in view of Vosburgh (US 7430300), further in view of Schwochert (US 20120324636)(hereinafter Schwochert).
Regarding claim 7, Bonnaffous does not teach the cone and the trumpet are made of silicone. However, in the same field of endeavor, Schwochert teaches the ear protector is made of silicone. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the cone and the trumpet of Bonnaffous made of silicone as taught by Schwochert because silicone generally is a flexible material with a high temperature resistance, excellent sealability, UV and ozone resistance, and excellent recovery after compression (Schwochert, para [0019]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnaffous (US 2790038) in view of Vosburgh (US 7430300), further in view of Finken (US 2893011), further in view of Schwarts (US 4791684)(hereinafter Schwarts).
Regarding claim 8, Bonnaffous does not teach the piece of fabric is plush. However, in the same field of endeavor, Schwarts teaches in fig 3,4, the outer muff member 14 includes piece of plush soft material 32 to cover the outer ear 16 of the person. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Bonnaffous with the piece of fabric of plush for the benefit of absorbing dust and water.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the Applicant’s arguments that Finken does not teach the purpose of a “relative thick layer of fibrous material”, Finken teaches sound attenuators for the helmet, and fibrous material 35 is a layer of the casing 33, which is used in shifting from a sound attenuating condition to a condition of no attenuation by lifting out the casing 33 (Finken, column 4, lines 47-54).
In response to the Applicant’s arguments that Vosburgh does not teach the liner as claimed, the Applicant does not point out the structure difference between the prior art and the claimed invention, the Applicant recites the intended use of the claimed limitation. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732